Citation Nr: 0408481	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-05 790	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 2001 decision of the Board of Veterans' 
Appeals (Board), which denied an earlier effective date for 
an increased rating for a seizure disorder, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether an August 2001 decision of the Board, which 
denied an earlier effective date for service connection and 
compensation for sinusitis, should be revised or reversed on 
the grounds of CUE.

3.  Whether an April 1990 decision of the Board, which denied 
an earlier effective date for service connection for hearing 
loss, should be revised or reversed on the grounds of CUE.

4.  Whether an August 2001 decision of the Board, which 
denied an earlier effective date for compensation for left 
hand and right foot disabilities, tinnitus, and glaucoma, 
should be revised or reversed on the grounds of CUE.




REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1972.

This matter comes before the Board on the veteran's motion 
alleging CUE in an April 1990 Board decision which denied, in 
part, an earlier effective date for service connection for 
bilateral hearing loss, and an August 2001 Board decision 
which denied an earlier effective date for increased ratings 
for a seizure disorder, a left hand disability, and a right 
foot disability, and for service connection and compensation 
for tinnitus and glaucoma.  

The veteran's motion also alleged CUE in the denial of an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder (PTSD), a compensable 
rating for scars of the scalp and face, and service 
connection for rhinitis.  These issues have not been the 
subject of a Board decision, and, accordingly, the Board is 
without jurisdiction to address them in a CUE motion.  See 
38 U.S.C.A. § 7111(a).   


FINDINGS OF FACT

1.  The August 2001 Board decision was not undebatably 
erroneous in denying an effective date prior to June 22, 
1992, for the award of an increased rating for a seizure 
disorder.  

2.  The August 2001 Board decision was not undebatably 
erroneous in denying an effective date prior to June 22, 
1992, for the award of compensation for sinusitis. 

3.  The April 1990 Board decision was not undebatably 
erroneous in denying an effective date prior to December 10, 
1986, for the award of service connection for hearing loss.

4.  The veteran has failed to adequately set forth CUE 
allegations of fact or law in the August 2001 Board decision 
denying an earlier effective date for compensation for left 
hand and right foot disabilities, tinnitus, and glaucoma, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error. 


CONCLUSIONS OF LAW

1.  There was no CUE in the August 2001 Board decision in 
denying an earlier effective date, prior to June 22, 1992, 
for an increased rating for a seizure disorder.  38 U.S.C.A. 
§§ 5110, 7104, 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1403 
(2003).  

2.  There was no CUE in the August 2001 Board decision in 
denying an earlier effective date, prior to June 22, 1992, 
for compensation for sinusitis.  38 U.S.C.A. §§ 5110, 7104, 
7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1403 (2003).  

3.  There was no CUE in the April 1990 Board decision in 
denying an earlier effective date, prior to December 10, 
1986, for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5110, 7104, 7111 (West 2002); 38 C.F.R. §§ 
3.400, 20.1403 (2003).  

4.  Because the requirements for a motion for revision of the 
August 2001 Board decision based on CUE in the denial of 
earlier effective dates for compensation for left hand and 
right foot disabilities, tinnitus, and glaucoma have not been 
met, the motion as to those issues must be dismissed without 
prejudice to refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims CUE in Board decisions dated in April 1990 
and August 2001, insofar as they denied earlier effective 
dates for compensation for several of his service-connected 
disabilities.  Motions filed based on CUE in prior board 
decisions are not appeals, and the notice and duty to assist 
provisions of the law are inapplicable to such cases.  See 38 
U.S.C.A. §§ 5103, 5103A, 7111; 38 C.F.R. §§ 3.159, 20.1402; 
Livesay v. Principi, 15 Vet. App. 165 (2001). 

The veteran's essential argument is that the currently 
assigned ratings for his service-connected disabilities, 
resulting in a 100 percent schedular evaluation, should be 
made effective February 19, 1972, the day following his 
discharge from service.  In support, he points to the April 
1990 Board decision which found CUE in a prior rating 
decision addressing gun and shell fragment wound residuals, 
and assigned an effective date of February 19, 1972, for the 
disabilities.  The specific issues for which he claims that 
the earlier effective date is applicable are increased 
ratings for a seizure disorder, a left hand disability, and a 
right foot disability; service connection and compensation 
for sinusitis, tinnitus, and glaucoma; and service connection 
for bilateral hearing loss.

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis--a new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) duty to 
assist-the VA's failure to fulfill the duty to assist; and, 
(3) evaluation of evidence--a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); See 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 15 Vet.App. 302 (2001), 13 Vet. App. 1 (1999); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

In general, the effective date for a grant of direct service 
connection is the day following separation from active 
service, or the date entitlement arose if the claim is 
received within one year of service; otherwise, the date of 
claim for the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

I.  Seizure disorder

The veteran argues that he has had seizures since he was in 
service, and, therefore, the August 2001 Board decision which 
granted an 80 percent rating for his seizure disorder was CUE 
insofar as it denied an effective date of February 1972 for 
the higher rating.  He points to service medical records 
showing seizures in service, and that he was prescribed 
medication.  

Service connection for a seizure disorder was granted by an 
August 1986 rating decision, which assigned a 10 percent 
rating for the disability, effective in August 1985.  In an 
April 1990 decision, the Board granted an effective date of 
February 19, 1972 for the award of service connection and 
compensation for a seizure disorder.  Subsequently, on June 
22, 1992, a claim for a higher rating was received.  In a 
decision dated in June 1993, a 40 percent rating was granted, 
effective June 22, 1992.  The veteran appealed, and in a 
decision dated in August 2001, the Board granted an increased 
rating to 80 percent for the seizure disorder, but denied an 
effective date prior to June 22, 1992.  In denying the 
earlier effective date, the Board reasoned that it was not 
"factually ascertainable" that the veteran's disorder had 
increased in severity within the one-year period preceding 
the date of receipt of his claim; that is one year prior to 
June 22, 1992.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

The veteran contends, in essence, that since he had seizures 
in service, the effective date of the higher rating should be 
the day after his discharge from service, February 19, 1972.  

Regulations in effect at the time of the August 2001 Board 
decision provide that a confirmed diagnosis of epilepsy with 
a history of seizures warrants a 10 percent rating.  At least 
1 major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months warrants a 20 percent rating.  
A 40 percent evaluation requires at least 1 major seizure in 
the last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation requires an average of at least 1 major 
seizure in 4 months over the last year; or 9 to 10 minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2000).

The evidence of record at the time of the August 2001 Board 
decision included evidence dated from 1983 to 1992, which 
indicated that the veteran had infrequent seizures during 
that time, on average no more than one every few years.  On a 
July 1992 VA treatment record, he indicated that his last 
seizure had been in 1985.  Moreover, the veteran did not file 
a claim for an increased rating until June 1992.  The Board 
considered this evidence, as well as his later assertions of 
more frequent seizures, in its determination that a higher 
rating than 10 percent for a seizure disorder was not 
warranted prior to June 22, 1992.  This result was adequately 
supported by the evidence then of record, and there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that the Board's denial of an earlier 
effective date was erroneous.  It must be emphasized that a 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  

II.  Sinusitis

The veteran's initial claim for a sinus disorder was received 
in July 1992.  By rating action dated in January 1993, 
service connection was granted, and a noncompensable 
evaluation assigned, effective in July 1992.  In a June 1993 
rating decision, the RO granted a 10 percent rating for 
sinusitis, effective June 22, 1992.  In August 2001, the 
Board denied an effective date earlier than June 22, 1992, 
for the award of service connection and compensation for 
sinusitis.  

The veteran contends that his sinus disability was a combat 
wound residual, and thus included in the claim filed in 1972, 
which the April 1990 Board decision found to have remained 
open since that time.  However, the issues addressed in that 
decision involved disabilities which were explicitly shown to 
be present in the service medical records.  Thus, the 
evidence of record in 1972 was sufficient to establish 
service connection for those disabilities.  In contrast, 
service medical records do not show any sinus disorder, 
including in the records of treatment for shell fragment 
wounds.  There is no record of a sinus disorder until June 
1992, when the veteran filed his claim for service 
connection, and the grant of service connection was on a 
secondary basis, i.e., secondary to residuals of shell 
fragment wounds to the head.  The April 1990 decision also 
found that the failure to provide an examination was CUE, and 
that the claim had therefore remained open since then.  As 
stated above, a failure in the duty to assist cannot form the 
basis of CUE.  Similarly, "grave procedural error" does not 
invalidate the finality of an RO decision.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  

The veteran did not claim a sinus disability in his original 
claim in 1972, the evidence of record at that time did not 
show a sinus disorder to be present, and any failures in the 
duty to assist, such as failure to provide an examination, 
are not CUE.  Moreover, disagreement as to how the facts were 
weighed or evaluated is not CUE.  Thus, the effective date of 
June 22, 1992 for the grant of service connection is 
supportable, and hence not CUE.  

The effective date for a compensable rating for a service-
connected disability may not be earlier than the effective 
date of service connection.  Thus, the Board finds that there 
was no undebatable error of fact or law that would have 
manifestly changed the outcome in the August 2001 Board 
decision denying an earlier effective date for compensation 
for sinusitis, and the Board finds no CUE in the February 
1991 Board decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1403. 

III.  Hearing loss

Service connection for bilateral hearing loss was granted by 
the RO in November 1987, effective December 10, 1986, based 
on evidence showing some impairment of hearing while the 
veteran was in service; a claim for service connection raised 
at a hearing in December 1986; and a VA examination in 
February 1987 documenting the presence of a hearing loss 
disability for VA purposes.  

In April 1990, the Board denied an earlier effective date for 
the grant of service connection for bilateral hearing loss, 
on the basis that the original claim for that disability had 
been received on December 10, 1986, and that the disability 
was not part of the claim for shell fragment wounds for which 
a claim was pending.  

He contends, in substance, that that part of the April 1990 
Board decision which granted an effective date of February 
18, 1972, for combat wound residuals, should be applied to 
the hearing loss as well.  He claims CUE in the failure to 
provide an examination in 1972.  

The April 1990 Board decision granting an earlier effective 
date for several disabilities was based on CUE in the 1972 
rating decision in failing to properly develop the claim at 
that time, in connection with a claim for shell and gunshot 
wound residuals.  The Board concluded that the claims were 
still pending.  However, in that decision, the Board also 
specifically found that hearing loss was not related to the 
combat wound residuals.  The determination that hearing loss 
was not due to combat wounds was a reasonable interpretation 
of the evidence, and, hence, not undebatably erroneous.  In 
this regard, it is worth noting again that, under the current 
law, any failures in the duty to assist, such as failure to 
provide an examination, are not CUE.  Moreover, again, a 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  The Board examined the evidence of record, applied 
the law, and came to a different conclusion than that desired 
by the veteran, but which was nevertheless a reasonable 
interpretation.  

There was no undebatable error of fact or law that would have 
manifestly changed the outcome, and the Board finds no CUE in 
the April 1990 Board decision.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403. 

IV.  Left hand and right foot disabilities, tinnitus, and 
glaucoma

With respect to the remaining issues, a valid motion for CUE 
must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to filing under this 
subpart.  38 C.F.R. § 20.1404(b).

In the veteran's December 2002 arguments in support of his 
CUE motion, he claimed that grants of higher ratings of 30 
percent for a left hand disability and 10 percent for a right 
foot disability, and of service connection and compensation 
for tinnitus and glaucoma, should be effective February 19, 
1972.  These earlier effective date claims were denied by the 
Board in the August 2001 decision.  He has failed to allege 
any specific error in the August 2001 Board decision as to 
these issues.  Moreover, in subsequent correspondence, dated 
in May 2003 and June 2003, the veteran omitted any mention of 
these disabilities in his list of the disabilities for which 
he was pursuing a CUE claim.  In view of these circumstances, 
the Board finds that the veteran has not presented a valid 
CUE claim as to these issues, and the motion must be 
dismissed without prejudice.  38 C.F.R. § 20.1404(b).  


ORDER

The motion to revise or reverse the August 2001 Board 
decision denying an earlier effective date for an increased 
rating for a seizure disorder on the basis of CUE is denied.

The motion to revise or reverse the August 2001 Board 
decision denying an earlier effective date for service 
connection and compensation for sinusitis on the basis of CUE 
is denied.

The motion to revise or reverse the April 1990 Board decision 
denying an earlier effective date for service connection for 
bilateral hearing loss on the basis of CUE is denied.




The motion to revise or reverse the August 2001 Board 
decision denying an earlier effective date for compensation 
for left hand and right foot disabilities, tinnitus, and 
glaucoma on the basis of CUE is dismissed without prejudice 
to refiling.





                       
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



